Title: To John Adams from John Trumbull, 14 March 1790
From: Trumbull, John
To: Adams, John



Dear Sir
Hartford March 14th. 1790—

I have the honour of yours of the 9th. instant, & am happy to find that you are not displeased at the frankness of my communications.  There are very few Persons to whom I would have written with equal freedom—Half the world are of the temper of the Italian Cardinal, described in the Spectator, who kicked his Spy down stairs for telling him what the world said against him—But with such I desire to have no connection.  Whatever may be the odds of Rank, merit or abilities, in a friendly correspondence, there must be an unreservedness, which assumes the appearance of equality—And were I to open a Correspondence with the Angel Gabriel, notwithstanding my deference to a Superior nature, I must write with the same freedom as to a Mortal—or not write at all.—
I fully believe that more has been said on the subjects I mentioned, at a distance, than at New York;  Slander has her whispering-gallery, formed to increase the sound in its progress—And the distant echo of a lie is always louder than the first report.
Your distinction between Enmity & Envy is undoubtedly just—Yet the Envious are enemies of the worst kind—the most active persevering & malignant—
The People of New England have often been charged with this fault. Perhaps the charge is not strictly true. We are true Republicans, & have the strongest feelings of personal Independence & universal equality. We are led by education to be jealous of Power, & to distrust those Men, who are raised to a dignity and elevation above the general rank.  We are not however generally chargeable with ingratitude in our elections, towards public services, or known merit.  But the moment we have raised the Man of our choice to a rank, necessary indeed in government, but disagreeable to our eyes, we with to make him sensible of his dependence on our suffrages, to teach him to consider himself as the servant of the people, & to ascribe his elevation, not to his own merit, but to our gratuitous favour.  This must be acknowleged as our general character. We hate to see great men, & endeavour to belittle them as much as possible. The V.P. must therefore expect to find his merits, &services depreciated among us, but may always be sure of our suffrages.  We dislike an Office of such high rank, but if there must be such an one, we are satisfied with the Person, who holds it. Indeed so strong are our ideas of republican equality, that were the other world peopled only by a certain Party of New Englanders with their present feelings, they would be disgusted at the splendor of Omnipotence, and would wish to limit Almighty Power, & establish a democracy in heaven. Our most sensible & influential characters are however fully convinced of the necessity of an energetic Government, of due subordination, & of the proper checks & balances in the Administration—But most of these are Men of ambition, & can scarcely endure a superior.  Indeed Ambition is universal among us—We have Presidents, not out of their leading strings & Vice Presidents by dozens in embrio.
The Gentlemen from the Southward may have more apparent politeness than those from New England, & would certainly be more liberal in the allowance of adequate salaries—But the People of the Southern States will never be fond of uniting their suffrages in favor of any Native of New England.
I was entertained with the account of your honest, independent & respectable ancestry. Yours is a genealogy of which a wise man may be justly proud, but not such as a Coxcomb would boast. My ancestors in the paternal line were of the same class, except my Father, who was a Clergyman. It is a descent of which I was never ashamed. My mother on the contrary is a great genealogist, & has no small share of pride of birth—She is descended from the Stoddards of Massachusetts—but what pleased her best was that she could trace her ancestry in the female line to a natural daughter of Charles the 2d by one of his mistresses, I think it was the Dutchess of Portsmouth.  Thus by the fashionable Assistance of a little honorable unchastity in the maternal line, I presume I have at this instant some drops of Royal Blood flowing in my veins. From hearing this account often repeated in my infancy, I drew up, when I was about eight years old, & presented to my Mamma, her genealogy in burlesque; for the impudence of which I deserved and received a good box on the ear.
While I am on this Subject I wish to enquire whether the Revd. J. Adams, Author of a small volume of Poems I have formerly seen, containing an Elegy on the Death of a Mrs. Turell, some imitations of parts of the Revelations &c was not of your family—He was certainly a Man of poetical genius, & of a taste more correct than the New England Writers of his age.
I shall hardly allow You to ascribe to the favour of fortune your frequent escapes from Death and danger in the public service. It was the hand of heaven, that conducted the American Revolution, & provided & preserved the proper Instruments for our success.  Providence raised a Washington & Greene &c to command our armies, & a Franklyn, Jay &c to conduct our foreign negociations. It preserved your life to accomplish the important treaty with Holland, to give Mr. Jay the necessary assistance in settling the terms of Peace with Great Britain, & to be Vice President of the United States.  On this subject I own myself an enthusiast.  In the late illness of the President, when we had an account, that his Physicians despaired of his recovery, I offered to ensure his life for a sixpence, because I was convinced, that America could not do without him as yet.
Your present situation, tho’ as You observe it is in some degree inactive, is by no means insignificant or uninfluential.  In the equal division of Parties in the Senate, You have had sundry questions of great importance to decide. Could the grand point of the President’s Power of removal have been carried without your assistance & influence? Yet that very debate has left a great share of rancour in the minds of those, whose visionary plans, political ignorance & frivolous arguments, you on that occasion detected & exposed—
Solitude & retirement, at which you hint, certainly form no scene for the exercise of activity, or the acquirement of significance.—All things, I firmly believe, will be & continue right. The Batteries of Slander will waste themselves in noise & smoke, or destroy themselves by being overcharged.
The first Volume of your Defence &c, I purchased, lent & have lost it.  I have seen but one set of the Continuation here, which I borrowed & hastily perused. I can therefore at present only give my sentiments in general. Your Principles in Government appeared to me just, & your arguments for them unanswerable—I am so little versed in the History of many of the modern Republics, which You have detailed, that I could only thank you for the information You afforded on those subjects—But on the Consititutions of Greece & Rome, I felt my vanity complimented at every line, by finding your opinions coincident with those I had for many years entertained about them.  Indeed it is a long time since I have read with any patience the herd of writers, who scribble eulogiums on the antient Republics, or form similar Utopias for modern States.
I know not that I should object to any of your opinions—Yet on one subject, on which indeed I am not certain of yours, I will venture a single remark. I am exceedingly doubtful, whether any imitation of the Pageantry of foreign Courts would, in the present age, & according to the feelings of my Countrymen, contribute to strengthen the federal Government—Our national Character is very different from that of the Populace of Europe. What in that country “dazzles the croud & sets them all agape,” excites in our Yeomen nothing but envy, contempt & ridicule.  Let our Government be possessed of real strength—It will not need the aid of ostentation. We are sufficiently enlightened to detect the imposition of pageantry—& I fear our Government would gain as little benefit by it, as one of my dearest Friends, Col. H——s, has acquired from the French Silks & Laces in which he returned from Europe—He is happily weaning himself from that his almost only foible—and I cannot with to see our Government dressed in his cast suits. What may be politic on this subject in the next generation, I will not undertake to say.
I shall conclude with an observation in answer to a Query in your last letter.
Art & dissimulation are the very Antipodes to your character, & You know me too well to imagine I should recommend them. The utmost exertion of your influence and abilities, on all subjects on which the happiness of America & the force of her Government depends, in such ways as are best calculated to continue & extend that influence, and crown those abilities with deserved success, is expected by your friends & the Public. We look to You for important additions, to those services, You have already rendered to your Country, which as You justly observe can never be forgotten, and for which, I trust You will find that America will not be eventually ungrateful.
Please to offer my best Respects to Mrs. Adams, & believe that with the highest attachment & regard / I have the honor to be, / Dear Sir / Your most obedient / and obliged humble servt.
John Trumbull